Citation Nr: 1223036	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for asthma rated 30 percent disabling prior to September 16, 2011, and 60 percent since then.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from September 1979 to October 1983. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision which granted a 10 percent rating for the Veteran's service-connected asthma, effective October 31, 2006 (date of receipt of claim).  Subsequently, a February 2010 rating decision, granted a 30 percent evaluation for the service-connected asthma, effective October 31, 2006.  

This claim was previously before the Board in May and November 2010 and on each occasion it was remanded for further development because additional evidence had been submitted without a waiver of initial RO consideration of that evidence.  This was again the case in August 2011 but at that time the Board also remanded the case to obtain additional information as to private treatment and any obtainable private treatment records, as well as to afford the Veteran a VA rating examination.  

Subsequently, an April 2011 rating decision granted a 60 percent rating for the Veteran's service-connected asthma, effective September 16, 2011, (date of VA rating examination).  The case has now been returned to the Board.  

The Veteran's only service-connected disability is his service-connected asthma which is now rated as 60 percent disabling.  This meets the schedular criteria for a total disability rating based on individual unemployability (TDIU rating) under 38 C.F.R. § 4.16(a).  However, the evidence shows that the Veteran is gainfully employed on a full-time basis.  Thus, the evidence does not raise an implied or informal claim for a TDIU rating.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009) (VA must consider a TDIU rating when there is "cogent evidence of unemployability.").  



FINDINGS OF FACT

1.  Prior to September 16, 2011, the Veteran's service-connected pulmonary disability was shown by pulmonary function testing to result in either pre-bronchodilatory test results which were normal, or post-bronchodilatory test results of FEV-1 and FEV-1/FVC which were greater than 55 percent; he did not require at least monthly visits to a physician for required care of exacerbations; and he did not require maintenance on corticosteroids.  

2.  Since September 16, 2011, the Veteran's pulmonary disability has at times required that the Veteran used corticosteroids, but not in a high dose; he has not required immune-suppressive medication; his FEV-1 and his FEV-1/FVC have been greater than 40 percent of predicted; he has not had more than one attack per week with episodes of respiratory failure; he has not had cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, has not had episodes of acute respiratory failure, and he has not required outpatient oxygen therapy. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for asthma prior to September 16, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6602 and 6604 (2011). 

2.  Since September 16, 2011, the criteria for a rating in excess of 60 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6602 and 6604 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA must notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice requirements apply informing a veteran as to how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in May 2007, included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule as well as possible extraschedular evaluation. 

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran was provided with notice which satisfies the Vazquez requirements by RO letter in July 2008.  While this was after the rating decision which is appealed, it was prior to readjudication of the claim in the February 2010 rating decision, the SSOCs in September 2010 and July 2011, as well as the rating decision in April 2012.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The Veteran declined to testify in support of the claim.  The Veteran's records of VA outpatient treatment (VAOPT) records have been received, as have private medical records have been obtained relating to his pulmonary status.  Moreover, he has been afforded VA examinations for the increased rating claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In particular, the recent 2011 VA examination responded to all the queries to which responses were requested in the April 2011 Board remand.  

And all this was in compliance with the Board remands, including the most recent remand in 2011.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Also, the adequacy of the examination and medical opinions obtained has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Board has thoroughly reviewed all the evidence of record.  The Board has an obligation to provide reasons and bases supporting any decision, but there is no requirement to discuss, in detail, all pieces of evidence on file, or submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence which are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122(2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).   

Background

There are on file voluminous private clinical records.  The contents of these records have not been set forth in detail because these records were adequately summarized in the report of the recent 2011 VA examination.  

On VA examination in October 2007 the Veteran complained of loss of appetite; a cough with yellow sputum, at times blood tinge; and dyspnea at three-city blocks.  He stated he had asthmatic attacks approximately once every two years.  He reported having had pneumonia twice, once in 2003 and a second time in 2005.  He reported never having had respiratory failure or having required assisted inhalation.  He had smoked for one year in 1998, six cigarettes per day. He reported taking albuterol, prednisone, and Combivent but did not use a nebulizer.  As far as functional impairment, he stated he became symptomatic with exercise.  He worked fulltime.  

On physical examination the Veteran's general appearance was normal and was without signs of malaise.  He was 5 feet 9 inches in height and weighed 281.8 pounds.  His pulse was 81 beat per minute and his respirations were 20 per minute.  Serial blood pressure readings were: 172/111 mmHg, 167/117 mmHg, and 167/127 mmHg.  He had a history of hypertension.  His neck was supple and there was no jugular or venous distension.  His carotids were +2, bilaterally.  There were no bruits or thyromegaly.  On examination of his lungs, there was no accessory muscle use.  There were no deformities of the chest.  He had mild diffuse wheezing, bilaterally.  There were no rhonchi or rales.  A cardiovascular examination was normal and without cardiac thrills or heaves.  His first and second heart sounds normal and there was no murmur.  His pulses were all normal.  There were no signs of edema, clubbing or cyanosis of his extremities.  

Pulmonary function testing revealed that before bronchodilatory medication the Veteran's FVC was 110 percent of predicted and it was 99 percent of predicted after bronchodilatory medication.   His FEV1 before bronchodilatory medication was 58 percent of predicted and after such medication it was 96 percent of predicted.  It was noted that he had made a good effort during testing.  The impression, from results prior to and after use of bronchodilatory medication, was severe obstruction.  A DLCO was not done because the pulmonary function test results were sufficient to evaluate his lung status.  

The diagnosis was asthma.  Subjective factors in his condition were his complaints of loss of appetite; chronic productive cough, at times blood tinged; dyspnea at three blocks; asthmatic attacks once per year; and two episodes of pneumonia in 2003 and 2005.  Pertinent objective findings on examination were elevated serial blood pressures; morbid obesity; normal examination of the heart with no sign of congestive heart failure; and bilateral wheezing of the lungs.  

It was noted that chest x-rays were normal.  Pulmonary function tests revealed severe obstructive lung disease with significant improvement in FVC consistent with asthma.  Pharmacology, the Veteran had been treated with Combivent, albuterol, and Singulair.  He had had a 0.2 mg clonidine prior to coming to the examination and took a second 0.2 mg in the afternoon.  

On official examination in January 2010 the Veteran reported that over the past 4 years he had gained 40 lbs.  Due to his respiratory condition, he had shortness of breath after walking 2 city blocks.  He did not experience a loss of appetite, hemoptysis, a cough with purulent sputum, a daily cough with blood-tinged sputum and orthopnea.  He stated he had asthmatic attacks monthly, and needed to visit a physician to control the attacks as often as 2 time(s) per month.  He said he contracted infections easily due to his respiratory condition, which required antibiotics almost constantly.  When he had an infection, he required bed rest and treatment by a physician as often as 1 time(s) per month, each time lasting for 3 day(s).  He reported having respiratory failure requiring respiration assistance from a machine, with 3 episodes in total.  The last episode was in 2004 or 2005.  He was receiving the treatment consisting of Singulair once per day since 2004 and his response had been good.  There had been no side effects.  He had also taken Combivent, 2 puffs daily, since 2004 and his response had been good.  There have been no side effects.  In addition, treatment has taking Advair 2 puffs daily, since 2004 and his response had been minimal and there have been no side effects.  He did not require outpatient oxygen therapy.  The Veteran also reported having had pneumonia 3 times between the years of 2003 and 2006, which had required hospitalization.  He had had to have breathing treatments and used Albuterol and a nebulizer.  The Veteran reported that, as to his overall functional impairment, he was unable to perform physical duties due to shortness of breath.  

On physical examination the Veteran was 69 inches in height and weighed 285 lbs.  Three blood pressure readings were 150/100, 154/102, and 184/112.  It was noted that his elevated blood pressures were incidental and not related to his claim; but, he was instructed to follow up with his primary care physician.  He was well developed, well nourished and in no acute distress.  As to his lungs, he had mild wheezing.  He had normal heart sounds and a regular rate and rhythm without heaves, thrills, murmurs or gallops.  

Pulmonary function testing revealed the Veteran's pre-bronchodilatory FVC was 118 percent of predicted.  His pre-bronchodilatory FEV1 was 126 percent of predicted.  It was reported that the ratio of his FEV1 to FVC (FEV1/FVC) was not applicable.  It was noted that he had provided a good effort.  His FEV1/FVC more accurately reflected the severity of his condition.  Post-bronchodilator testing was not performed because the pre-bronchodilator test was within normal limits (see 38 C.F.R. § 4.96(d)(4)).  There is no discrepancy between the PFT findings and the clinical examination.  A DLCO was not done as the PFT results were sufficient to evaluate his pulmonary status.  The chest x-ray shows a minimal linear density left mid and lower lung consistent with atelectasis versus scarring.  The heart was at the upper limits of normal in size but there was mild tortuosity of the thoracic aorta and it was noted that these findings were incidental and not related to his pulmonary status but, also, he was informed to follow up with his primary care physician.  The linear density is present in the lateral left mid-lung and left costophrenic angle was consistent with atelectasis or scarring.  

The diagnosis was bronchial asthma.  It was reported that the Veteran's condition was active.  Subjective factors in his condition were weight gain; shortness of breath; asthma attacks; infection contracted easily from the respiratory condition; episode of respiratory failure that required respiration assistance from a machine.  The objective factors were chest X-ray findings showing a minimal linear density left mid and lower lung consistent with atelectasis versus scarring; mild wheezing noted on physical examination; and current treatment including Singulair, Combivent, and Advair.  He did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  

It was commented that as to the effect of the condition on the Veteran's usual occupation and daily activities, there were no limitations.  

On VA examination on September 16, 2011, the Veteran's claim file and medical records were reviewed.  He reported having been hospitalized for from 4 days to a week in 2004 for pneumonia, during which time he was treated with intravenous medication and breathing treatments, as well as chest physical therapy to loosen secretions.  Sometime after 2004 he was again hospitalized for 4 or 5 days, and treated with oxygen therapy, steroids, and chest physical therapy.  He denied having had to be placed on a ventilator during either period of hospitalization.  The Veteran reported that he continued to have flare-ups of bronchitis which were treated with antibiotics.  He reported that he had been on Asmanex daily and at that time had also taken Combivent.  He reported that he could feel an asthma attack coming on and could usually prevent an acute attack by using an inhaler.  He reported that poor air quality and seasonal effects (ragweed) caused increased chest tightness.  He stated he could walk for exercise.  He would feel some tightness in his chest upon awakening in the morning.  He complained of shortness of breath on even light exertion, e.g., walking on a flat surface for less than a quarter of a mile.  He no longer smoked but worked with a high risk population for tuberculosis.  Because of having had a positive PPD 3 to 4 years ago, he had taken INH for a month or so but was taken off because of concern for stress on his liver due to his concurrent diagnosis of hepatitis C.  Subsequently, it had been found that his liver was "okay" but he had not been put back on INH.  He had no history of active tuberculosis.  

The Veteran reported that the course of his pulmonary condition had progressively worsened.  His treatment had been inhaled bronchodilatory medication either daily or intermittently, and inhaled anti-inflammatory medication daily.  He was not taking oral steroidal medication or parenteral steroids, or antibiotics.  

Current pulmonary function testing revealed his FVC prior to bronchodilatory medication was 56 percent of predicted and after such medication it was 93 percent of predicted.  His FEV1 prior to bronchodilatory medication was 52 percent of predicted and after such medication it was 94 percent of predicted.  His FEV1/FVC prior to bronchodilatory medication was 93 percent of predicted and after such medication it was 100 percent of predicted.  DLCO (COR) prior to bronchodilatory medication was 74 percent of predicted.  It was stated that the testing revealed moderate airflow obstruction with reduced vital capacity.  There was marked improvement after additional bronchodilatory medication.  There had been an approximately 880 ml. decrease in FEV1 since July 2008.  There were findings consistent with obstructive lung disease.  His diffusing capacity was mildly reduced.  

It was noted that the Veteran's usual occupation was that of a mental health therapist, at which he was now employed on a full-time basis.  There was no evidence of cor pulmonale, pulmonary hypertension or right ventricular hypertrophy.  

The diagnoses were asthma, chronic obstructive pulmonary disease (COPD), and bacterial pneumonia.  It was reported that the Veteran's condition required the use of oral or parenteral corticosteroid medication intermittently and had used this once in the last 12 months.  It was indicated that the condition did not require daily use of systemic, oral or parenteral, high dose corticosteroids or immune-suppressive medications.  It was noted that the Veteran had reported that he had been on prednisone (an oral steroid), and described a tapering dose over 4 or 5 days (steroid dosepack) in the past year for an exacerbation of his bronchitis/asthma.  As to which respiratory condition was predominantly responsible for the need for corticosteroids or immune-suppressive medications, the examiner was unable to apportion responsibility between the asthma and the COPD.  However, his respiratory condition did require the use of inhaled medications, i.e., inhalational bronchodilatory therapy on a daily basis, and inhalational anti-inflammatory medication.  He did not need antibiotics or oxygen therapy.  He had had asthma attacks in the last 12 months but less than once monthly.  He had had physician visits for required care of exacerbations but less than once monthly.  He had not had any episodes of respiratory failure.   He had not had any incapacitating episodes of infection due to bronchiectasis and there were no signs or symptoms of sarcoidosis.  He also had no cardiopulmonary complications, such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  He had no episodes of respiratory failure.  

It was reported that X-ray revealed decreased lung volumes, possibly from expiratory phase of imaging.  There was a mild streaky left base density, possibly atelectasis or scarring.  There was mild cardiomegaly but no pneumothorax or pleural effusion.  There was bilateral pleural thickening, possibly lipomastosis.  It was reported that the current pulmonary function testing reflected the Veteran's current pulmonary function and it was indicated that the Veteran's percentage of predicted FEV1 most accurately reflected his current pulmonary function.  

As to functional impairment, the Veteran's pulmonary condition impacted his employment as a mental health therapist in that in his job he did a lot of walking and, at times, a lot of lifting but it was not clear that this was actually a job requirement.  He reported that he was frequently out of breath and would have to rest and catch his breath.  He had trouble lifting because it made him short of breath.  He reported that he had helped a co-worker move a bookcase, although not a job requirement, and at that time he had become short of breath.  He reported that in the past he had had to take a week off from work due to a fever which had required antibiotics.  

In response to query (c) in the 2011 Board remand, i.e., whether the Veteran now had, or he since a time beginning one year prior to filing his claim for an increased rating in October 2006, had he had more than one attack of asthma per week with episodes of respiratory failure, the response was that there was no documentation in the record of any period of time when the Veteran experienced more than one attack of asthma per week with episodes of respiratory failure; and there had been no documented attacks of respiratory failure. 

As to query (d) in the 2011 remand, was the Veteran's hospitalization in March 2004, when pneumonia was diagnosed, for or was treatment required for an episode of respiratory failure; and, had the Veteran had any episodes of respiratory failure since the March 2004 hospitalization, the response was the hospitalization in March 2004 was for pneumonia and status asthmaticus.  The latter was a medical emergency in which asthma symptoms were refractory to initial bronchodilatory therapy in the emergency department.  There was no evidence of record indicating that the Veteran progressed into respiratory failure during the hospitalization.  He was not put on a ventilator to help him breath and was not given intravenous corticosteroids.  He had improved quickly and was discharged two days later.  

As to query (e) in the 2011 remand, did the Veteran now require, or had he since a time beginning one year prior to filing his claim for an increased rating in October 2006 required, daily use of systemic (oral or parenteral) "high" dose corticosteroids or immune-suppressive medications, the response was that there was documentation that the Veteran had received high dose intravenous corticosteroids (Solumedrol) when hospitalized on December 6, 2009.  He had been discharged on December 9, 2009 with a Medrol Dosepak, which was a tapering dose of oral corticosteroid.  He had been on low dose oral corticosteroids for short bursts on two occasions.  Specifically, prednisone, 20 mg. per day was prescribed on November 31, 2010 for an acute COPD exacerbation but this was not a high dose of prednisone.  Another episode on October 31, 2007 was treated with a one-time dose of prednisone, 60 mg., followed by a short burst of prednisone, 20 mg. per day.  The end date of that therapy was not mentioned in the progress notes.  However, he was not noted to be on any oral steroid in a separate note dated November 24, 2007, and a short burst would generally mean treatment for about 5 days.  There was no evidence in the record that the Veteran was maintained on daily oral or parenteral corticosteroids but, rather, he was treated with short bursts of corticosteroids, either orally or parenterally, and only on three occasions dispersed in time between 2004 and 2010.  A high dose was considered a daily dose of prednisone at 1 milligram per kilogram of body weight, or approximately 60 milligrams a day, given in divided doses.  In such cases, the steroids were "tapered" as soon as possible.  A more conservative option on what constituted "high dose" steroids was found in a published case report dealing with severe adverse effects of high dose steroids.  This report described "high doses of glucocorticoids (30 to 40 mg of prednisone daily)."  Here, the Veteran was on Solumedrol 60 mg IV every 8 hours, which was equivalent to 75 mg of prednisone every 8 hours.  This was clearly high dose steroids; however, it was important to note that the Veteran needed this treatment one time during hospitalization, and he required a tapering dose of steroids on discharge but did not require maintenance (daily) steroids for any long term period.  

As to query (f) in the 2011 remand, whether the Veteran now required, or had he since a time beginning one year prior to filing his claim for an increased rating in October 2006, required intermittent (at least three per year) courses of systemic (oral or parenteral) dose corticosteroids, it was stated that the Veteran did not now require, nor had he required since October 2005, intermittent (at least three per year) courses of systemic (oral or parenteral) dose of corticosteroids.  He had been treated with IV steroids in December 2004 and with a short burst of steroids in November 2010, but these were the only documented instances on file when he was treated with systemic (oral or parenteral) corticosteroids.  

As to query (g) in the 2011 remand, did the Veteran now require, or had he since a time beginning one year prior to filing his claim for an increased rating in October 2006 required at least monthly visits to a physician for required care of exacerbations, the response was that there was no evidence that he did now required, or had required since October 2005, at least monthly visits to a physician for required care of exacerbations.  

As to the 2011 remand request to clarify which medications were corticosteroids, the response was that according to the Richmond, VAMC pharmacy records the Veteran was not currently prescribed any corticosteroids.  However, he had brought with him to the current examination an Advair diskus inhalation medication which was an inhaled synthetic glucocorticoid (corticosteroid).  It was not an oral or parenteral (systemic) corticosteroid.  It was further noted that a copy of the Veteran's prescription history from January 2009 through September 2010, with the Veteran's respiratory medications being highlighted, had been reviewed.  The medications included Asmanex, Advair Diskus, Combivent, Singulair.  None of these medications were systemic (oral or parenteral) corticosteroids.  The Asmanex and Advair Diskus contained inhaled steroids but these acted locally in the airways and had no systemic effects.  Combivent and Singulair were not corticosteroids.  

As to the 2011 remand request to clarify the significance, if any, of the Veteran's having been given "INH" as a precautionary measure due to possible exposure to tuberculosis, the response was that in December 2009 the Veteran had a possible exposure to tuberculosis at work and was treated prophylactically, to prevent infection with tuberculosis with INH.  The Veteran reported that he had not completed his entire course of INH but, nonetheless, there was no history of his converting to active tuberculosis and he had no signs of active tuberculosis.  Current X-rays did not show active tuberculosis, and he did not currently have pulmonary tuberculosis.  Also, exposure to tuberculosis was not related to and had no bearing on his asthma and COPD at this time.  

As to the 2011 remand request to clarify whether any dosage level of corticosteroid that the Veteran now uses, or has used since a time beginning one year prior to filing his claim in October 2006, was a "high dose" as required for a 100 percent disability rating, the examiner noted that this was addressed in the body of his opinion.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

For rating purposes, it is the results of pulmonary function testing after bronchodilatation that are used because this produces a standard testing method which assures consistent evaluation.  Volume 61 Federal Register 46720, 46723 (September 5, 1999).  Also see 38 C.F.R. § 4.96(d)(5).  

For definitional purposes, the Board notes that FEV-1 is forced expiratory volume in one second.  FVC is forced vital capacity.  FEV-1/FVC is the ratio of force expiratory volume in one second to forced vital capacity.  

Asthma

Under 38 C.F.R. § 4.97, DC 6602, bronchial asthma, a 30 percent rating is warranted for bronchial asthma when there is an FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required.  

A 60 percent rating is warranted for bronchial asthma when there is an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  
A 100 percent rating is warranted for bronchial asthma when there is an FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  38 C.F.R. § 4.97, DC 6602.  

A 100 percent rating is warranted for bronchial asthma when there is an FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  38 C.F.R. § 4.97, DC 6602.  

COPD

Under 38 C.F.R. § 4.97, DC 6604, COPD, a 30 percent rating is warranted based on pulmonary function testing with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70-percent, or; DLCO (SB) 56- to 65-percent predicted.  38 C.F.R. § 4.97, DC 6604.  

A 60 percent rating is warranted when the FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, DC 6604. 

A 100 percent schedular rating is warranted when the FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6604.

Under 38 C.F.R. § 4.96(a), rating coexisting respiratory conditions, ratings under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2011).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  


Analysis

Although the Veteran's service-connected pulmonary disability has been classified as asthma, the recent 2011 VA examination indicates that he also has concomitant COPD.  That examination found that the effects of these two pulmonary disabilities could not be separated for the purpose of determining the separate impact of these two disorders.  Accordingly, the Board will assess the overall impact of the Veteran's pulmonary function which will include the combined effect of both of these pulmonary disorders and it is for this reason that the criteria for evaluating COPD have been cited above.  

30 Percent Prior to September 16, 2011

Prior to the September 16, 2011, repeated VA pulmonary function testing, on VA examinations in 2007 and 2010, all revealed that the Veteran's FEV-1 and 
FEV-1/FVC were all greater than 55 percent of predicted.  The evidence does not show that prior to September 16, 2011, that the Veteran made monthly visits for required care of exacerbations of his service-connected pulmonary disability.  Also, the evidence does not show that he had intermittent, i.e., at least three times per year, courses of systemic corticosteroids, either oral or parenteral.  Rather, between 2004 and 2010 he was been treated with a high dose of steroids for a brief time during only one brief period of hospitalization and had had short bursts of treatment with steroids.  However, he had not been maintained on systemic steroids or immune-suppressive medications. 

The Veteran has reported an increase in his subjective symptoms of exertional shortness of breath.  However, the pulmonary function test results simply do not show that the severity of the service-connected respiratory disability met the criteria for the next higher schedular rating of 60 percent prior to September 16, 2011.  It is significant to note that the Veteran's self-reported history at the time of the January 2010 VA examination is not consistent with the evidence as a whole.  At that time he reported that at one time he had required the almost constant use of antibiotics to ward of infections to which he was susceptible due to his pulmonary condition and had had respiratory failure requiring assistance from a machine.  However, the evidence as a whole, and particularly the review of the evidence by the VA examiner in 2011, establishes that he has not had to take antibiotics on an almost continuous basis nor has he ever had an episode of respiratory failure requiring the assistance of a machine to breath.  Also, despite this history related by the Veteran, based on pulmonary function testing and a physical examination, the 2010 examiner found that there were no limitations on the Veteran's usual occupation and daily activities.  

The Board also notes that the evidence does not show that the Veteran has some of the criteria listed for a 100 percent rating, e.g., right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or a need for outpatient oxygen therapy. 

The Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent at any time prior to September 16, 2011.  Hartman, supra.  In other words, the Veteran's service-connected pulmonary disorder has been no more than 30 percent disabling during the relevant time period, so the rating cannot be "staged" because the 30 percent rating is the greatest level of functional impairment prior to September 16, 2011.  

60 Percent Since September 16, 2011

Pulmonary function testing on VA examination on September 16, 2011, did not show that the Veteran had FEV-1 or FEV-1/FVC of less than 40 percent of predicted.  Rather, his post-bronchodilatory FVC, FEV1, and FEV1/FVC were all greater than 40 percent of predicted, as required for the next higher schedular rating of 100 percent.  

The Board notes that the 2011 VA examiner reviewed the Veteran's extensive treatment records, records pertaining to his past and current medications, recorded the history related by the Veteran, and made extensive findings based on a physical examination.   The 2011 VA examiner observed that the Veteran had not had more than one attack per week with episodes of respiratory failure and that he had not required a daily high dose of systemic, oral or parenteral, corticosteroids or immune-suppressive medication.  Likewise, that examiner found that the Veteran did not have cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension, episodes of acute respiratory failure, or that he requires outpatient oxygen therapy.  This opinion is in keeping with the other evidence on file which shows that the Veteran has had acute flare-ups of his pulmonary disability but continues to have no cardiovascular complications, inasmuch as other evidence indicates that he has hypertension (but not pulmonary hypertension) which is unrelated to his service-connected pulmonary disability.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 60 percent since September 16, 2011, at any time during the appeal.  Hartman, supra.  In other words, the Veteran's service-connected pulmonary disorder has been no more than 60 percent disabling since September 16, 2011, so the rating cannot be "staged" because this disability rating is the greatest level of functional impairment since September 16, 2011.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  These criteria include several different measures of objective testing, i.e., pulmonary function testing, and also include various symptoms that result from respiratory impairment that are capable of objective clinical verification and also consider the type as well as the frequency of treatment.  Thus, the rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected asthma has not been more than 30 percent disabling prior to September 16, 2011, and no more than 60 percent disabling since September 16, 2011, so there is no basis for further staging of the rating of the disability under consideration, pursuant to Hartman, Id., and that a disability rating in excess of 30 percent disabling prior to September 16, 2011, and no more than 60 percent disabling since September 16, 2011, must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of an increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

A rating in excess of 30 percent rating for asthma prior to September 16, 2011, is denied.  

A rating in excess of 60 percent for asthma since September 16, 2011, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


